Citation Nr: 0717954	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  98-18 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  A videoconference hearing was 
held by the undersigned in December 2000.  


FINDINGS OF FACT

1.  The veteran's PTSD has not produced severe impairment in 
the ability to obtain or retain employment or to establish or 
maintain effective or favorable relationships with people.

2.  The veteran's PTSD has not produced occupational and 
social impairment with deficiencies in most areas.

3.  The veteran's PTSD has not produced total occupational or 
social impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 9411 (1996, 
2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.


The RO granted service connection for PTSD in March 1998 with 
a 50 percent rating effective from April 1993, and the 
veteran appealed.  He argued in April and November 1998 that 
a higher rating is warranted because of his global 
assessments of functioning (GAFs) scores and evidence from 
Dr. Moneypenny.  The claim for unemployability was denied in 
July 2002 and was not appealed.  

During the rating period, the criteria for evaluating 
psychiatric disorders have changed, effective from November 
7, 1996.  61 Fed. Reg. 52700 (Oct. 8, 1996).  The Board will 
first determine whether a higher rating is supported under 
the criteria in effect prior to November 7, 1996.  Then it 
will address whether a higher rating is supported using the 
new criteria, which cannot be applied prior to the effective 
date of the amendment.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  The Board 
concludes that a uniform 50 percent rating is warranted for 
the entirety of the rating period.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  See 
38 C.F.R. § 4.130.

Application of Old Criteria (prior to November 7, 1996)

To warrant more than a 50 percent rating under the old rating 
criteria, there must be at least severe social and industrial 
impairment, which would warrant a 70 percent rating.  The 
ability to establish or maintain effective relationships 
would have to be severely impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels would have to be so reduced as to result in 
severe industrial impairment.  38 C.F.R. § 4.132 (1996).  In 
evaluating impairment from psychiatric disorder, social 
inadaptability is to be evaluated only as it affects 
industrial adaptability.  The principle of social and 
industrial inadaptability as the basis criterion for rating 
mental disorders contemplates those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., which produce impairment of earning 
capacity.  38 C.F.R. § 4.126 (1996).

The evidence does not support a higher rating under the old 
criteria.  VA treatment reports in June and July 1993 
described the veteran's PTSD as mild.  The report of a May 
1994, for observation and evaluation, assigned a GAF score 
from 45 to 51.  Neither the GAF score or the symptoms 
described support a conclusion that the veteran had severe 
social or industrial impairment as contemplated by the rating 
schedule.  The GAF is a continuum and must be considered with 
the rest of the evidence.  Furthermore, different examiners 
can describe the same disability in different language, and 
each disability must be viewed from the point of view of the 
veteran working or seeking to work.  38 C.F.R. § 4.2 (2006).  
The veteran's mood was euthymic during the evaluation 
examination and he was also alert, which should be considered 
from the perspective of his December 2000 testimony that 
insomnia is his worst symptom.  He was cooperative in May 
1994 and had goal directed thought processes and no thought 
disorder.  Although the examiner described his PTSD as 
severe, and it is true that serial threes and sevens were 
performed poorly, the totality of the clinical findings do 
not show more than considerable social and industrial 
impairment.  For example, the veteran's mood was euthymic, 
and he was able to recall three of three objects immediately 
and two of three objects after three minutes.  He had 
nightmares during the hospital observation period, but 
nightmares and insomnia did not prevent the veteran from 
being alert when examined.  The Board also acknowledges a 
February 1994 MMPI report with scale results suggesting a 
considerable amount of mistrust of others and profound social 
isolation and discomfort, but social inadaptability is to be 
evaluated only as it affects industrial adaptability, 
38 C.F.R. § 4.126 (1996), and the veteran testified in 
December 2000 and December 2003 testimony that he visits and 
engages in obviously enjoyable social activity with close 
friends and family.

The February 1994 VA psychiatric examination, likewise, 
showed no more than considerable impairment and contradicted 
the February 1994 MMPI suggestions.  The veteran appeared to 
be somewhat preoccupied, but there was nothing unusual about 
his behavior except for being a little underactive.  The 
veteran indicated that he gets along well with his wife, and 
that he gardens, mows the grass, and goes for walks.  He also 
admitted that he socialized with a few people and felt close 
to them.  His son was graduating from college and would come 
by occasionally.  The veteran stated that he had some 
intrusive thoughts; however, he was able to cooperate during 
the examination, with only a periodically depressed mood.  
His speech, also, was normal, and he could abstract proverbs 
and had normal thought processes.  His memory was fair, but 
overall, no more than considerable impairment was shown.  He 
rubbed his hand during the examination, which was an 
indication that he was quite tense, but his judgment was good 
and he had no suicidal ideation.  There were some homicidal 
feelings, but there is no indication that the veteran had 
been in any fights and he denied homicidal attempts.  

Application of New Criteria (from November 7, 1996)

To warrant more than a 50 percent rating for PTSD under the 
current rating criteria, there must be at least deficiencies 
in most areas.  The March 1997 VA treatment record shows that 
he was casually dressed and had good grooming and slightly 
decreased motor movement.  He reported anger control problems 
but nothing specific was mentioned.  His affect, while sad 
and constricted, was appropriate; and his thoughts were 
relevant, rational, and goal directed; and he denied 
suicidality.  He indicated that his energy level was okay.  
None of this is indicative of impairment in most areas.  

Similarly, the February 1998 VA examination report does not 
document least deficiencies in most areas.  The veteran 
implied that he would excuse himself to get rid of a neighbor 
who would visit and talk about the war, and indicated that he 
would avoid watching the history channel because it bothered 
him.  While he reported flying off the handle at the least 
things, he did not give any meaningful details indicative of 
the existence of impairment in most areas.  He reported 
socializing very, very little, but his December 2000 and 
December 2003 testimony about his social activity contradicts 
this and does not support severe social inadaptability.  

Also, the veteran indicated in the 1998 examination that he 
goes to restaurants and that he lives with his wife.  His 
report was that he would leave the room if an Oriental came 
in rather than act aggressively.  His avoidance of water 
because of the memories it would trigger, and his reading to 
distract himself from thoughts of war, both show he exercises 
judgment.  Also, while he complained about sleep problems, he 
was quite alert.  He also abstracted on proverbs.  His face 
showed some appropriate changes at times, his speech was 
normal, and he was quite cooperative.  Furthermore, he 
reported that he had an active sex life with his wife, and 
that he and his wife travel a lot in their trailer and that 
he gardens and keeps the lawn and the house up.  The GAF was 
45, as it was also in August 1999.  The total picture is not 
one of deficiencies in most areas.  

The April 1998 report from Dr. Moneypenny does not support 
the assignment of a higher disability evaluation.  The report 
primarily contains the veteran's history and the results of 
psychological testing.  Dr. Moneypenny reported that the 
veteran has chronic tension and arousal, and frequent 
intrusive and disturbing thoughts, which he cannot 
effectively resolve or handle.  He described the veteran as 
quite distressed.  Dr. Moneypenny's report in April 1998, and 
the briefer report in October 1998, appear to be based on one 
interview and the results of an MMPI test.  He appears to 
have based his impression of the veteran mostly on the 
history the veteran supplied, which concentrated on what 
happened long ago rather than the current disabling symptoms.  
Dr. Moneypenny admitted that he had no records to review and 
reported that the veteran had responded appropriately to the 
interview and testing situation and that no odd behaviors or 
mannerisms were noted.  This report and Dr. Moneypenny's 
October 1998 report - based apparently only on the interview 
and testing in April 1998 -- that the veteran is fair or 
worse in several areas, is not as probative as the veteran's 
specific description of his activities with close family and 
close friends, including his travels with his wife and 
friends, and his upkeep of his home and garden.  Dr. 
Moneypenny did not demonstrate an awareness of these 
activities.  

VA treatment records contain GAF scores of 45 in September 
1999, but the veteran was alert and fully oriented, his 
memory and concentration were normal, there was no suicidal 
or homicidal ideation, and insight and judgment were 
adequate.  Later treatment records contain a GAF score of 42 
in January 2000 and one of 47 in February 2000.  However, in 
January 2000, the veteran was pleasant and cooperative; had 
clear, logical speech with goal directed thoughts; was alert 
and fully oriented; and had normal memory and concentration 
for his age.  His anxiety had improved in February 2000 and 
his insight and judgment were adequate. The clinical findings 
in the treatment records do not show deficiencies in most 
areas.

A November 2001 VA examination report indicates that there 
are not deficiencies in most areas.  While the veteran had 
minimal eye contact and some anxiety, he was causally goomed, 
conversed readily, and was fully cooperative.  His insight 
and judgment were adequate and he denied current suicidal or 
homicidal ideation.  Hospitalization was not needed, and it 
is noted that there were not any during the rating period, 
except the one to observe and evaluate him for PTSD in May 
1994.

The veteran's GAF was 48 on VA examination in January 2002.  
The report does not contain indications that there are 
deficiencies in most areas.  The veteran reported that about 
three weeks beforehand, he had the feeling that somebody was 
slipping up behind him, and this is accepted as true and an 
indication of impairment.  So is his assertion that later, in 
a restroom, he thought he heard two or three people talking 
to him.  Nevertheless, the report is not indicative of 
deficiencies in most areas.

The January 2006 examination report contains a GAF score of 
"around 50."  The examiner also expressed the opinion that 
the 50 percent disability evaluation assigned was 
appropriate.  The examiner noted that the veteran talked 
kindly about two doctors who had treated him, and that a 
friend had brought him to the examination.  The veteran was 
described as very pleasant and very cooperative.  These are 
indications that the veteran does not have deficiencies in 
most areas.  Also, the examiner noted that while the veteran 
had once taken a psychological test that had indicated a very 
low intellectual functioning, the veteran was in fact a very 
good conversationalist, talking in full sentences and seeming 
to have normal intelligence.  Furthermore, the veteran was 
very pleasant, cleanly dressed, and younger looking than his 
age.  He abstracted a proverb very well.  The veteran was 
described as comfortably retired, with a harmonious marital 
and family life.  It was also noted that he likes to walk.  

On a few occasions during the rating period, some of the 
veteran's symptoms or impairment has been portrayed as severe 
or more than severe; a longitudinal review of the whole 
portrait of the disability during the rating period - 
including the veteran's December 2003 testimony that he got 
along well with all of his children but one, was going to 
church, and enjoyed taking care of two grandchildren who live 
nearby - does not, however, support assignment of more than a 
50 percent rating under the former or the current rating 
criteria.  The veteran's impairment was described as severe 
by a VA examiner who gave him a GAF score of 48 in March 2002 
and who indicated that he thought that GAF was appropriate 
both for the veteran's present functioning and for most of 
the 1990's.  However, the quality of the veteran's social 
activity, the absence of clinical findings indicative of 
severe social and industrial impairment or deficiencies in 
most areas, and the January 2006 examiner's statement 
indicating that the veteran was very pleasant and that both 
the GAF of approximately 50 and the current disability 
evaluation of 50 percent were appropriate supports the 
conclusion that no more than a 50 percent rating is 
warranted.  38 C.F.R. § 4.2.

Extraschedular Rating

The veteran has not been employed during the rating period; 
his claim of unemployability was denied in July 2002 and was 
not appealed.  The veteran has consistently described himself 
as retired since 1972 on the basis of a vehicular accident.  
There is no indication that he has even tried to work during 
the rating period and he testified in December 2003 that he 
is not employable because of his feet and legs.  T. 23.  He 
was retired from a police force in 1972 after a vehicle 
accident and he told Dr. Moneypenny in April 1998 that he had 
had no problems doing his work duties.  During the rating 
period, an exceptional or unusual disability picture is not 
demonstrated.  The veteran has been social with friends and 
family, and has traveled and has kept up his home.  He also 
enjoys taking care of his grandchildren.  Marked interference 
with employment is not shown, and there have been no 
hospitalizations during the rating period, except the one in 
April 1994 to observe for PTSD.  Therefore, the Board 
concludes that referral for an extraschedular rating is not 
appropriate.  38 C.F.R. § 3.321(b)(1). 

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

VA has satisfied its duty to notify.  The RO provided the 
requisite notification in August 2005 and March 2006 letters.  
The Board acknowledges that these letters were sent to the 
veteran after the March 1998 decision that is the basis for 
this appeal.  In this case, however, the unfavorable RO 
decision that is the basis of this appeal was already decided 
- and appealed -- by the time the current section 5103(a) 
notice requirement was enacted in November 2000.  The Court 
acknowledged in Pelegrini v. Principi, 18 Vet. App. 112, at 
120 (2004), that where, as here, the section 5103(a) notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process, which he has received in this 
case.  All notice -- except for that required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) -- was provided before the 
February 2006 supplemental statement of the case.  In 
addition, the veteran was given an opportunity to submit 
evidence after the March 2006 Dingess notice. There was a 
failure to give adequate 5103(a) Dingess notice for the 
service connection claim before it was resolved in the 
veteran's favor, but service connection was granted in March 
1998 and the veteran has not met his burden of proving that 
he was prejudiced by the failure to provide that notice 
before the grant of service connection.  Dunlap v. Nicholson, 
U.S. Vet. App. No. 03-0320 (March 22, 2007).  In fact, he did 
not submit any additional evidence after the Dingess notice 
letter was sent in March 2006.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  There is no prejudice regarding the content or 
timing of the notification.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA and private medical 
records and lay statements.  Social Security Administration 
informed VA in February 1999 that its records were destroyed.  
VA examinations were conducted in 1994, 1998, 2001, 2002, and 
2006.  There is no indication that there are any other 
available outstanding relevant records which VA could obtain 
which would further the claim.  VA has satisfied its 
assistance duties.  For the reasons set forth above, and 
given the facts of this case, no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the claimant.

The Board notes that the February 2001 remand instructions 
asked the VA examiner to both give a GAF score and to provide 
a definition of it, but that the January 2006 VA examination 
report did not provide the DSM-IV definition of the GAF score 
given in that report.  Nonetheless, the Board also notes that 
the veteran's attorney in November 1998 demonstrated an 
awareness of a GAF's role in rating; consequently, the 
definition of the GAF score was not required at the time of 
the February 2001 remand.  The remand instructions were 
essentially followed and completed, so that another remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 541 (1991) (the law does not require a useless 
act); cf. Stegall v. West, 11 Vet. App. 268 (1998) (a remand 
by the Court or the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders).  


ORDER

A higher rating than 50 percent for a PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


